U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to MEXUS GOLD US Nevada 000-52413 20-4092640 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 1805 N. Carson Street, #150 Carson City, NV 89701 (Address of principal executive offices) (916) 776 2166 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes [] No [] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of December 31, 2010, 154,847,368 shares of our common stock were issued and outstanding. PART I ITEM 1.FINANCIAL STATEMENTS MEXUS GOLD US (AN EXPLORATION STAGE COMPANY) Page Balance Sheets as of December 31, 2010 and March 31, 2010 F-2 Statements of Operations for the three and nine months ended December 31, 2010 and 2009 F-3 and from inception (September 18, 2009) through December 31, 2010 Statements of Cash Flows for the nine months ended December 31, 2010 and December 31, 2009 and from inception (September 18, 2009) through December 31, 2010. F-4 Notes to Financial Statements: F-5 F-1 MEXUS GOLD US BALANCE SHEETS (AN EXPLORATION STAGE COMPANY) December 31, 2010 March 31, 2010 (unaudited) (audited) ASSETS Current assets: Cash $ $ Prepaid services - Total current assets Fixed assets: Property and equipment, net Total fixed assets Other assets: Idle Equipment Mineral properties TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable to related party Accrued interest Capital lease-current - Loans payable to related party Notes payable - current portion Deferred gain equipment sale - Total current liabilities Long term liabilities: Notes payable - long-term portion - Capital lease-long term - Total liabilities STOCKHOLDERS' EQUITY (DEFICIT) (Note 7) Preferred stock, 10,000,000 shares authorized, no par value, nil issued and outstanding - - Common stock, 500,000,000 shares authorized, no par value, 154,847,368 shares issued and outstanding as of December 31, 2010 144,667,679 shares issued and outstanding as of March 31, 2010 Additional paid-in capital Share subscriptions payable Accumulated deficit ) ) Deficit accumulated during the exploration stage ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ See notes to the accompanyingfinancial statements. F-2 MEXUS GOLD US STATEMENTS OF OPERATIONS (AN EXPLORATION STAGE COMPANY) From Exploration Stage Entry For the For the For the For the (September 18, 2009) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended through December 31, 2010 December 31, 2009 December 31, 2010 December 31, 2009 December 31, 2010 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Revenues: Sales $ - $ - $ $ $ Total revenues - - Expenses: Cost of goods sold General and administrative Expenses on behalf of Mexus Gold Mining S.A. - - Compensation expense - Net gain on sale of equipment Total operating expenses Loss from operations Other income (expense) Interest expense - - Federal income tax expense - NET LOSS $ Basic loss per common share $ Weighted average common shares outstanding - Basic See notes to the accompanying financial statements. F-3 MEXUS GOLD US STATEMENTS OF CASH FLOWS (AN EXPLORATION STAGE COMPANY) From Exploration Stage Entry For the For the (September 18, 2009) Nine Months Ended Nine Months Ended through December 31, 2010 December 31, 2009 December 31, 2010 (unaudited) (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Common stock issued for officer compensation Stock based financing expense for cancellation of lease Gain on sale of equipment ) ) ) Expenses on behalf of Mexus Gold Mining S.A. Changes in operating assets and liabilities: Accrued interest - Receivable from a related party - ) ) Payable to a related party - Increase in prepaid expenses ) - ) Inventory - Accounts payable and accrued expenses NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Equipment purchases ) ) ) Purchase of mineral properties ) ) ) Proceeds from sale of equipment - NET CASH USED IN INVESTING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from loans payable to a related party - Proceeds from loan payable Repayments on loan payable ) - ) Proceeds from issuance of common shares for cash Proceeds from sales and leaseback equipment - NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH CASH BALANCES Beginning of period End of period $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: CASH PAID DURING THE YEAR FOR: Interest $ $ $ Income taxes $
